Citation Nr: 0314342	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 2000 to April 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which denied service connection 
for asthma.


FINDING OF FACT

The veteran is not shown to currently have asthma.


CONCLUSION OF LAW

Chronic asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from March 
8, 2000 to April 18, 2000.  Her enlistment examination dated 
in January 2000 contains no indication of asthma or of any 
other pulmonary condition.  On a report of medical history 
dated in January 2000, she indicated no history of asthma.  
The veteran commenced active duty on March 8, 2000.  Her 
service medical records show that on March 14, 2000, she was 
seen with complaints of chest pain and abdominal pain for the 
previous four days.  She reported that this pain was non-
radiating, and was associated with nausea, dizziness, and 
shortness of breath.  On March 17, 2000, she was seen in a 
clinic for chest pain.  It was reported that she was in her 
first week of basic training and had been having mid-sternal 
chest pain with exertion.  She reported that her chest pain 
was accompanied by palpitations, shortness of breath, 
lightheadedness, and dizziness.  She reported that she had 
experienced this a couple of months previously for the first 
time and stated that she never had this problem at home 
despite participating in usual activity.  On evaluation, an 
electrocardiogram (EKG) showed normal sinus rhythm with short 
pulmonic regurgitation interval and possible delta wave 
consistent with pre-excitation.  The examiner's assessment 
was chest pain in an otherwise healthy individual who was 
found to have possible evidence of pre-excitation on EKG.  
The examiner noted that it was doubtful that the chest pain 
was cardiac or related to EKG findings.  On March 18, 2000, 
the veteran was again seen for a complaint of chest pain.  On 
March 20, 2000, the assessment was chest pain secondary to 
poor exercise tolerance/deconditioning.  An exercise 
tolerance test was performed on March 22, 2000 which was 
indicated to be normal.  Poor exercise tolerance was 
indicated, and it was noted that there was no cardiac 
limitation to full activity and no further cardiac testing 
was required.  On April 6, 2000, she was seen with complaints 
of dyspnea and chest pain, which were indicated as being 
triggered by running, marching, walking, and using stairs.  
She indicated no prior history of wheezing or asthma.  The 
examiner's impression was mild persistent asthma, and 
medication was prescribed.  On April 10, 2000, mild 
persistent asthma was diagnosed.  The examiner indicated that 
the condition existed prior to enlistment, and that the 
veteran did not see a civilian provider or have treatment for 
the condition prior to enlistment.  The veteran reported that 
the condition was not known to her beforehand.  It was stated 
that the condition was not permanently aggravated beyond its 
normal progression, and an administrative separation was 
recommended.  On April 18, 2000, the veteran was discharged 
from active duty because of erroneous enlistment related to 
mild persistent asthma, which the service department found 
had existed on entrance into service.  She was given an 
uncharacterized entry level separation for the reason of 
failing to meet medical/physical procurement standards.   

In May 2000, the veteran filed her claim for service 
connection for asthma.  In various statements she denied 
having asthma before service, and she said the problem first 
appeared with exercise during basic training.

The veteran was scheduled for a VA respiratory examination, 
to take palace in December 2000, but she failed to report for 
the examination.  A March 2001 RO letter asked the veteran to 
provide medical evidence of any treatment for asthma (or to 
complete enclosed release forms to enable the RO to obtain 
the evidence), but she failed to respond.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim, and of the 
mutual responsibilities of the VA and her to obtain evidence.  
The RO obtained service medical records.  The veteran failed 
to respond to an RO request to provide medical records of any 
treatment outside of service (or to complete release forms to 
enable the RO to obtain the evidence).  She also failed to 
report for a scheduled VA examination which was required, in 
part, to show the current existence of the claimed condition.  
Veterans have an obligation to report for VA examinations 
which are scheduled in connection with their claims, and this 
original claim for service connection will be decided based 
on the evidence of record.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Engelke v. Gober, 10 Vet. App. 396 (1997).  The duty to 
assist is not a one way street, and the veteran has failed to 
cooperate in developing her claim.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).  Under the circumstances, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The veteran contends that she has asthma due to her active 
duty, and that she did not have the conditioin prior to 
service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records from the veteran's March-April 2000 
active duty include an assessment of asthma, which was 
reportedly induced by exercise of basic training.  On one 
occasion she reported she had symptoms two months earlier 
(i.e., before service), although at another time she said she 
did not previously know she had the problem.  The service 
department found that the condition existed before service.  
Despite the service finding of asthma, service medical 
records do not clearly show chronic asthma confirmed by 
diagnostic pulmonary studies.

One requirement for service connection is that the current 
existence of the claimed condition be shown by competent 
medical evidence.   Degmetich v. Brown, 104 F3d 1328 (1997).  
This is required whether service connection is claimed on the 
theory that a condition began in service, or on the theory 
that the condition preexisted service but was aggravated by 
service.  Here, there is no medical evidence of the current 
existence of asthma.  As noted, the veteran failed to report 
for a VA examination, and she failed to respond to a VA 
request for any medical records showing asthma since service.  

As the record now stands, there is no competent medical 
evidence showing the current existence of chronic asthma, and 
in the absence of such evidence, there may be no service 
connection.  As the preponderance of the evidence is against 
the claim for service connection for asthma, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

